Name: Decision (EU, Euratom) 2017/1609 of the European Parliament of 27 April 2017 on discharge in respect of the implementation of the budget of the Education, Audiovisual and Culture Executive Agency for the financial year 2015
 Type: Decision
 Subject Matter: budget;  communications;  education;  EU finance;  culture and religion;  EU institutions and European civil service
 Date Published: 2017-09-29

 29.9.2017 EN Official Journal of the European Union L 252/101 DECISION (EU, Euratom) 2017/1609 OF THE EUROPEAN PARLIAMENT of 27 April 2017 on discharge in respect of the implementation of the budget of the Education, Audiovisual and Culture Executive Agency for the financial year 2015 THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2015 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2015 (COM(2016) 475  C8-0269/2016) (2),  having regard to the final annual accounts of the Education, Audiovisual and Culture Executive Agency for the financial year 2015 (3),  having regard to the Commission's report on the follow-up to the discharge for the 2014 financial year (COM(2016) 674), and to the accompanying Commission staff working documents (SWD(2016) 338, SWD(2016) 339),  having regard to the Commission's annual report to the discharge authority on internal audits carried out in 2015 (COM(2016) 628), and to the accompanying Commission staff working document (SWD(2016) 322),  having regard to the Court of Auditors' report on the annual accounts of the Education, Audiovisual and Culture Executive Agency for the financial year 2015, together with the Agency's reply (4),  having regard to the statement of assurance (5) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2015, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendation of 21 February 2017 on discharge to be given to the executive agencies in respect of the implementation of the budget for the financial year 2015 (05874/2017  C8-0038/2017),  having regard to Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Article 106a of the Treaty establishing the European Atomic Energy Community,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6) and in particular Articles 62, 164, 165 and 166 thereof,  having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (7), and in particular Article 14(3) thereof,  having regard to Commission Regulation (EC) No 1653/2004 of 21 September 2004 on a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (8), and in particular the first and second paragraphs of Article 66 thereof,  having regard to Commission Implementing Decision 2013/776/EU of 18 December 2013 establishing the Education, Audiovisual and Culture Executive Agency and repealing Decision 2009/336/EC (9),  having regard to Rule 93 of and Annex IV to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A8-0150/2017), A. whereas, under Article 17(1) of the Treaty on European Union, the Commission is to execute the budget and manage programmes and, pursuant to Article 317 of the Treaty on the Functioning of the European Union, is to implement the budget in cooperation with the Member States, on its own responsibility, having regard to the principles of sound financial management; 1. Grants the Director of the Education, Audiovisual and Culture Executive Agency discharge in respect of the implementation of the Agency's budget for the financial year 2015; 2. Sets out its observations in the resolution forming an integral part of the decisions on discharge in respect of the implementation of the general budget of the European Union for the financial year 2015, Section III  Commission and executive agencies and in its resolution of 27 April 2017 on the Court of Auditors' special reports in the context of the Commission discharge for the financial year 2015 (10); 3. Instructs its President to forward this decision, the decision on discharge in respect of the implementation of the general budget of the European Union for the financial year 2015, Section III  Commission and the resolution forming an integral part of those decisions, to the Director of the Education, Audiovisual and Culture Executive Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ L 69, 13.3.2015. (2) OJ C 380, 14.10.2016, p. 1. (3) OJ C 417, 11.11.2016, p. 2. (4) OJ C 449, 1.12.2016, p. 51. (5) OJ C 380, 14.10.2016, p. 147. (6) OJ L 298, 26.10.2012, p. 1. (7) OJ L 11, 16.1.2003, p. 1. (8) OJ L 297, 22.9.2004, p. 6. (9) OJ L 343, 19.12.2013, p. 46. (10) Texts adopted of that date, P8_TA(2017)0144 (see page 66 of this Official Journal).